1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6    WELLS FARGO BANK, N.A., AS                         Case No. 2:17-cv-02973-MMD-BNW
     TRUSTEE FOR THE CERTIFICATE-
7    HOLDERS OF BANC OF AMERICA
     ALTERNATIVE LOAN TRUST 2006-5,                                  ORDER
8    MORTGAGE           PASS-THROUGH
     CERTIFICATES, SERIES 2006-5,
9
                                         Plaintiff,
10          v.
11   SFR INVESTMENTS POOL 1, LLC, et al.,
12                                  Defendants.
13                 AND ALL RELATED CASES
14   I.     SUMMARY

15          This case arises from the foreclosure sale of property to satisfy a homeowners’

16   association lien. Four motions are before the Court: (1) Defendant Savannah Place

17   Homeowners’ Association’s (the “HOA”) motion to dismiss (the “HOA’s MTD”) (ECF No.

18   44); (2) Plaintiff Wells Fargo Bank, N.A., as Trustee for the Certificate-Holders of Banc of

19   America Alternative Loan Trust 2006-5, Mortgage Pass-Through Certificates, Series

20   2006-5’s motion for summary judgment (the “Motion”) (ECF No. 58); (3) the HOA’s motion

21   for summary judgment (ECF No. 59); and (4) Defendant SFR Investments Pool 1, LLC’s

22   (“SFR”) motion for summary judgment (ECF No. 60).1 Because the Court agrees with

23   Plaintiff that Plaintiff’s predecessor-in-interest’s counsel’s tender of a check to pay the

24

25          1
             The Court reviewed the responses and replies corresponding to Plaintiff’s Motion
26   and Defendants’ cross-motions. (ECF Nos. 49, 51, 57, 62, 63, 64, 65, 66, 67.) The Court
     further notes that SFR filed a corrected image of its motion for summary judgment. (ECF
27   No. 61.) The Court reviewed both versions. (ECF Nos. 60, 61.)

28
1    superpriority portion of the HOA’s lien, combined with the HOA’s agent’s rejection of that

2    tender, cured the default as to that portion of the lien, the Court will grant Plaintiff’s Motion,

3    and deny Defendants’ motions.

4    II.    RELEVANT BACKGROUND

5           The following facts are undisputed unless otherwise indicated.

6           In March 2006, Jose and Maria Batres (“Borrowers”) obtained a loan for $264,939

7    (“Loan”) and executed a note (the “Note”) secured by a deed of trust (“DOT”) on the real

8    property located at 8850 Ashley Park Avenue, Las Vegas, Nevada 89148 (“the Property”).

9    (ECF Nos. 58 at 2 n.1, 58-1 at 2-4.) Plaintiff had an assignment recorded reflecting its

10   beneficial interest under the DOT on March 10, 2010. (ECF No. 58-3 at 2.)

11          Borrowers failed to pay HOA assessments, and the HOA recorded a notice of

12   delinquent assessment lien in November 2011, identifying the amount due to the HOA to

13   date as $1,767.68.2 (ECF No. 58-5 at 2.) The HOA later recorded a notice of default and

14   election to sell on February 22, 2012, identifying the amount due to the HOA to date as

15   $2,371.81. (ECF No. 58-6.)

16          On March 12, 2012, Plaintiff’s predecessor-in-interest’s counsel at the time (the

17   law firm “Miles Bauer”) requested from Red Rock a calculation of the superpriority portion

18   of the HOA’s lien and offered to pay that amount.3 (ECF No. 58-7 at 9-10.) Red Rock

19   responded with a letter stating that the total amount of the delinquent assessment lien

20   due at that time was $3,007.52. (Id. at 12.) Red Rock attached a ledger to the letter,

21   showing a breakdown of the costs allegedly owed. (Id. at 13-20.) While the ledger lists

22   varying amounts for the monthly assessments Borrowers were required to pay, the

23
            2
             The notice was recorded by Red Rock Financial Services (“Red Rock”), acting as
24   agent for the HOA. (ECF No. 58-5.)
25          3
             Plaintiff offers the affidavit of Douglas Miles (“Miles Affidavit”), a managing partner
26   of Miles Bauer, who authenticated Miles Bauer’s business records and explained the
     information contained within Miles Bauer’s records attached to his affidavit. (ECF No. 58-
27   5 at 2-5.)

28
                                                     2
1    maximum monthly assessment listed in the ledger is $46. (Id.) There are no line-item

2    charges in the ledger that specifically state they are for maintenance or nuisance-

3    abatement fees. (Id.)

4           Miles Bauer calculated a payoff amount of $414 based on this information,

5    representing nine months of assessments at $46 a month. (Id. at 24.) Miles Bauer sent a

6    letter to Red Rock with an enclosed check for $414, stating: “This is a non-negotiable

7    amount and any endorsement of said cashier’s check on your part, whether express or

8    implied, will be strictly construed as an unconditional acceptance on your part of the facts

9    stated herein and express agreement that [Plaintiff’s predecessor-in-interest’s] financial

10   obligations towards the HOA in regards to the real property located at 8850 Ashley Park

11   Avenue have now been ‘paid in full.’” (Id.; see also id. at 23-25.) Miles Bauer’s internal,

12   electronic records indicate that Red Rock rejected the attempted tender. (Id. at 7.)

13          On July 10, 2013, the HOA recorded a notice of foreclosure sale through Red Rock

14   setting the foreclosure sale for August 7, 2013. (ECF No. 58-8.) The HOA ultimately

15   proceeded with the foreclosure sale on February 22, 2012 (the “HOA Sale”), and SFR

16   purchased the Property at the HOA Sale for $26,000. (ECF No. 58-9.)

17          Plaintiff’s operative first amended complaint asserts a single claim for quiet

18   title/declaratory judgment against SFR and the HOA. (ECF No. 29 at 5-9.) When it

19   answered Plaintiff’s amended complaint, SFR filed a counterclaim for quiet title and

20   injunctive relief against Plaintiff, and substantially the same crossclaims against

21   Borrowers. (ECF No. 33 at 8-15.) Borrowers never responded to the crossclaims SFR

22   asserted against them. Therefore, on SFR’s motions (ECF Nos. 54, 55), the Clerk of Court

23   entered a default against Borrowers (ECF No. 56).

24   III.   LEGAL STANDARD

25          “The purpose of summary judgment is to avoid unnecessary trials when there is

26   no dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric.,

27   18 F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the

28
                                                  3
1    pleadings, the discovery and disclosure materials on file, and any affidavits “show that

2    there is no genuine issue as to any material fact and that the moving party is entitled to a

3    judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue

4    is “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder

5    could find for the nonmoving party and a dispute is “material” if it could affect the outcome

6    of the suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

7    (1986). Where reasonable minds could differ on the material facts at issue, however,

8    summary judgment is not appropriate. See id. at 250-51. “The amount of evidence

9    necessary to raise a genuine issue of material fact is enough ‘to require a jury or judge to

10   resolve the parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718

11   F.2d 897, 902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253,

12   288-89 (1968)). In evaluating a summary judgment motion, a court views all facts and

13   draws all inferences in the light most favorable to the nonmoving party. See Kaiser

14   Cement Corp. v. Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

15          The moving party bears the burden of showing that there are no genuine issues of

16   material fact. See Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once

17   the moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting

18   the motion to “set forth specific facts showing that there is a genuine issue for trial.”

19   Anderson, 477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings

20   but must produce specific evidence, through affidavits or admissible discovery material,

21   to show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir.

22   1991), and “must do more than simply show that there is some metaphysical doubt as to

23   the material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002)

24   (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

25   “The mere existence of a scintilla of evidence in support of the plaintiff’s position will be

26   insufficient.” Anderson, 477 U.S. at 252.

27

28
                                                    4
1           Further, “when parties submit cross-motions for summary judgment, ‘[e]ach motion

2    must be considered on its own merits.’” Fair Hous. Council of Riverside Cty., Inc. v.

3    Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (citations omitted) (quoting William

4    W. Schwarzer, et al., The Analysis and Decision of Summary Judgment Motions, 139

5    F.R.D. 441, 499 (Feb. 1992)). “In fulfilling its duty to review each cross-motion separately,

6    the court must review the evidence submitted in support of each cross-motion.” Id.

7    IV.    DISCUSSION

8           Plaintiff argues it is entitled to summary judgment on its declaratory relief/quiet title

9    claim because, in pertinent part, Miles Bauer tendered the superpriority amount. The

10   Court agrees with Plaintiff that it is entitled to summary judgment on this theory, and will

11   therefore grant Plaintiff’s Motion, and deny Defendants’ motions. The Court also finds this

12   issue case-dispositive, and accordingly declines to address most of the parties’ other

13   arguments—with two exceptions. The Court will briefly address Defendants’ threshold

14   statute of limitations and standing arguments.

15                     a. Statute of Limitations

16          Defendants argue the applicable statute of limitations is three years, and therefore

17   Plaintiff’s quiet title claim is time-barred. (ECF Nos. 44 at 3-4, 59 at 4, 60 at 6-13.)

18   However, this Court has held, and holds here, that Plaintiff’s quiet title claim is subject to

19   a five year statute of limitations running from the date of the foreclosure sale, and is thus

20   not time barred. See, e.g., Bank of New York Mellon v. Kosh, Case No. 2:17-cv-00957-

21   MMD-PAL, 2019 WL 2305146, at *3 (D. Nev. May 30, 2019).

22                     b. Standing

23          The HOA also advances the threshold argument in the HOA’s MTD that Plaintiff

24   cannot bring a quiet title claim when its only interest in the Property is a security interest

25   under the DOT. (ECF No. 44 at 5 (quoting NRS § 40.010).) The Court has rejected this

26   argument before. See, e.g., Bank of New York Mellon v. Legends Maint. Corp., Case No.

27   2:16-cv-02567-MMD-GWF, 2017 WL 3813904, at *2-*3 (D. Nev. Aug. 31, 2017) (denying

28
                                                    5
1    motion to dismiss brought by homeowners’ association on this basis, noting that “a

2    number of courts in Nevada, including the Nevada Supreme Court, have entertained quiet

3    title actions substantially similar to this one.”); see also Wells Fargo Bank, N.A. v. Vegas

4    Prop. Servs., Inc., Case No. 2:17-cv-01463-MMD-PAL, 2019 WL 1937565, at *4 (D. Nev.

5    May 1, 2019). For the same reasons provided in those decisions, the Court rejects the

6    HOA’s argument that Plaintiff lacks standing to bring a quiet title claim against it.

7                      c. Tender

8           In several recent decisions, the Nevada Supreme Court effectively put to rest the

9    issue of tender. For example, in Bank of Am., N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d

10   113 (Nev.), as amended on denial of reh’g (Nov. 13, 2018), the Nevada Supreme Court

11   held “[a] valid tender of payment operates to discharge a lien or cure a default.” Id. at 117,

12   121. And it reaffirmed that “that the superpriority portion of an HOA lien includes only

13   charges for maintenance and nuisance abatement, and nine months of unpaid

14   assessments.” Id. at 117. More recently, the Nevada Supreme Court held that an offer to

15   pay the superpriority amount coupled with a rejection of that offer discharges the

16   superpriority portion of the HOA’s lien, even if no money changed hands. See Bank of

17   America, N.A. v. Thomas Jessup, LLC Series VII, 435 P.3d 1217, 1218 (Nev. 2019). Even

18   more recently, the Ninth Circuit weighed in to confirm the Nevada Supreme Court settled

19   this issue—“the holder of the first deed of trust can establish the superiority of its interest

20   by showing that its tender satisfied the superpriority portion of the HOA’s lien,” which

21   “consists of nine months of unpaid HOA dues and any unpaid charges for maintenance

22   and nuisance abatement.” Bank of Am., N.A. v. Arlington W. Twilight Homeowners Ass’n,

23   920 F.3d 620, 623 (9th Cir. 2019).

24          Here, Plaintiff tendered the superpriority amount. (ECF No. 58-7 at 23-25

25   (including a check for $414); see also id. at 13-20 (stating the monthly assessment

26   amount was no higher than $46); see also ECF Nos. 63, 64 (declining to even argue

27   Borrowers owed any maintenance or nuisance abatement fees).) Thus, the HOA Sale did

28
                                                   6
1    not extinguish Plaintiff’s DOT, even though the HOA rejected Plaintiff’s tender. See Bank

2    of Am., 427 P.3d at 121-22; see also Thomas Jessup, 435 P.3d at 1220-21. In addition,

3    the HOA’s response to Plaintiff’s Motion does not even address Plaintiff’s tender

4    argument, effectively conceding it. (ECF No. 63.)

5           However, SFR raises several unpersuasive arguments in response to Plaintiff’s

6    tender argument that the Court will briefly address. First, SFR argues that the Miles

7    Affidavit is not admissible. (ECF No. 64 at 5-9.) The Court disagrees. The Court has

8    rejected the same arguments SFR raises here on several occasions, and rejects them

9    again today. See, e.g., Nationstar Mortg. LLC v. Augusta Belford & Ellingwood

10   Homeowners Ass’n, Case No. 2:15-cv-01705-MMD-PAL, 2019 WL 1173341, at *4 (D.

11   Nev. Mar. 12, 2019), reconsideration denied, 2019 WL 1995319 (D. Nev. May 6, 2019)

12   (currently on appeal); Bank of New York Mellon as Tr. for Certificateholders of CWALT,

13   Inc. v. Maryland Pebble at Silverado Homeowners Ass’n, Case No. 2:17-cv-00372-MMD-

14   PAL, 2019 WL 1585107, at *4 (D. Nev. Apr. 12, 2019). SFR further argues the HOA could

15   not, as a matter of law, enter into the “unilateral contract” corresponding to the tender in

16   this case. (ECF No. 64 at 9-10, 15.) But Plaintiff’s predecessor-in-interest was able to

17   include conditions on its tender on which it had the right to insist. See Bank of Am. 427

18   P.3d at 118. Thus, the Court also rejects this argument. And as to SFR’s argument that

19   Plaintiff’s tender did not include any nuisance and abatement charges, SFR fails to offer

20   any evidence that any nuisance or abatement charges were owed on the Property to

21   show a genuine issue of material fact exists. (ECF No. 64 at 12-13.) Thus, Plaintiff is still

22   entitled to summary judgment on tender grounds, as Plaintiff’s evidence shows Plaintiff’s

23   predecessor-in-interest tendered the correct amount.4 (ECF No. 58-7 at 23-25 (including

24   a check for $414); see also id. at 13-20 (stating the monthly assessment amount was no

25          4
              SFR’s related argument that the HOA could not accept a tender payment that did
26   not include any maintenance or nuisance abatement charges because it would waive its
     right to insist on such payments going forward is unpersuasive under the facts of this
27   case, again because SFR has presented no evidence that any maintenance or nuisance
     abatement charges were owed on the Property.
28
                                                  7
1    higher than $46); see also ECF Nos. 63, 64 (declining to even argue Borrowers owed any

2    maintenance or nuisance abatement fees).)

3           The Court therefore finds that Plaintiff has demonstrated entitlement to summary

4    judgment on its first and only claim for relief. Plaintiff’s DOT continues to encumber the

5    Property. Because SFR’s counterclaim is also for declaratory relief/quiet title requesting

6    a declaration that Plaintiff’s DOT does not encumber the Property (ECF No. 33 at 13-15),

7    the Court will also direct entry of judgment in Plaintiff’s favor on SFR’s counterclaim.

8    Further, the Court will deny Defendants’ motions because it will grant Plaintiff’s Motion.

9    Because SFR asserts the essentially the same crossclaims against Borrowers, the Court

10   similarly grants summary judgment against SFR on these crossclaims. See Gospel

11   Missions of Am. v. City of Los Angeles, 328 F.3d 548, 553 (9th Cir. 2003) (“Even when

12   there has been no cross-motion for summary judgment, a district court may enter

13   summary judgment sua sponte against a moving party if the losing party has had a ‘full

14   and fair opportunity to ventilate the issues involved in the matter.’”) (citation omitted).

15   V.     CONCLUSION

16          The Court notes that the parties made several arguments and cited to several

17   cases not discussed above. The Court has reviewed these arguments and cases and

18   determines that they do not warrant discussion as they do not affect the outcome of the

19   motions before the Court.

20          It is therefore ordered that Plaintiff’s motion for summary judgment (ECF No. 58)

21   is granted as to Plaintiff’s first and only claim for relief. The Court declares that Plaintiff’s

22   DOT survived the HOA Sale and continues to encumber the Property.

23          It is further ordered that the HOA’s motion to dismiss (ECF No. 44) is denied.

24          It is further ordered that the HOA’s motion for summary judgment (ECF No. 59) is

25   denied.

26          It is further ordered that SFR’s motion for summary judgment (ECF No. 60) is

27   denied.

28
                                                    8
1          The Clerk of Court is directed to enter judgment in Plaintiff’s favor on its single

2    claim for relief, in Plaintiff’s favor and against SFR on SFR’s counterclaim, against SFR

3    on SFR’s crossclaims, and close this case.

4          DATED THIS 12th day of June 2019.

5

6
                                                      MIRANDA M. DU
7                                                     UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  9
